PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/435,812
Filing Date: 30 Mar 2012
Appellant(s): Schronrock et al.



__________________
Jeanpierre J. Giuliano 
Reg. No. 55,206
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 21, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 3, 202, from which the appeal is taken is being maintained by the examiner.

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 2, 4, 6, 7, 9, 10, 12, and 14, and 15 are rejected under 35 U.S.C. §101 as being directed to an ineligible abstract idea.

Claims 1, 2, 4, 7, 9, 10, 12, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0229999 A1 to Dodell et al. (hereinafter 'DODELL') in view of US 2009/0076836 A1 to Arvidson et al. (hereinafter 'ARVIDSON'), US 2005/0021374 A1 to Allahyari (hereinafter 'ALLAHYARI'), US 2005/0091097 A1 to De Sousa (hereinafter 'DESOUSA'), and US 2011/0082721 A1 to Arni et al. (hereinafter 'ARNI').

Claims 6 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0229999 A1 to DODELL et al., US 2009/0076836 A1 to ARVIDSON et al., US 2005/0021374 A1 to ALLAHYARI,  US 2005/0091097 A1 to DESOUSA, and US 2011/008272 A1 to ARNI et al. as applied to claim 1, and further in view of US 5,875,431 to Heckman et al. (hereinafter 'HECKMAN').


(2) Response to Argument

35 USC §101 Rejections

The Appellant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the claims are not directed to any particular concept that falls within a category of abstract idea.  See Brief p. 7.  The Examiner respectfully disagrees.  As indicated in the Non-Final Office Action, the claims are directed to evaluating leads, which is a method of organizing human activity.  See Non-Final Office Action p. 5.  To support the Appellant’s argument, the Appellant points to another Board Decision in an unrelated case.  See Brief p. 7.  In response, the Examiner point out that the present claims are under Appeal; not the claims from another case.  Ex Parte Fanaru is not precedential.  Moreover, the Board has found previously presented claims in the present application to be directed to ineligible subject matter.  See Board Decision 5/23/2018 pp. 11-12.  The Examiner submits that the previous Board Decision regarding the present application is more relevant than Ex Parte Fanaru.
The Appellant additionally contends that the claims recite a practical application by reciting meaningful limitations that go beyond the use of the judicial exception in a particular technological environment.  See Brief p. 8.  The Examiner respectfully disagrees.  The claims are essentially directed to a business process for evaluating leads, but the claims recite the implementation of the business process in an environment with a generic computer for implementation.  Contrary to the Appellant’s assertions, collection and analysis of data does not provide a practical application.  Data collection and analysis could be implemented mentally or on paper, but the present claims recite the use of a general purpose computer for implementation.  Mere instructions to apply an exception with a computer do not provide a practical application or significantly more than an abstract idea.  See MPEP §2106.05(f).  
The Appellant further contends that the subject matter eligibility rejection is not supported by the Examiner.  See Brief p. 8.  In response, the Examiner points to the Non-Final Rejection, which provides a detailed subject matter eligibility analysis of the claims.  See Non-Final Rejection pp. 4-6.  Additional elements outside the scope of the abstract idea have been considered and found to amount to generic computer hardware.  See again Non-Final Rejection pp. 5-6.  
The present claims are directed to an abstract idea without significantly more.  Therefore, they are ineligible under 35 USC §101.

35 USC §103 Rejections

The Appellant traverses the rejection of independent claims 1 and 9 as being obvious over US 2006/0229999 A1 to Dodell et al. in view of US 2009/0076836 A1 to Arvidson et al., US 2005/0021374 A1 to Allahyari, US 2005/0091097 A1 to De Sousa, and US 2011/0082721 A1 to Arni et al.; noting that the rejection relies on five references.  According to the Appellant, the skilled artisan would not combine so many references because the information is excessive.  In response, the Examiner submits that the knowledge and expertise of the skilled artisan has been considered, and a motivation to combine the references was found in arriving at the conclusion that the claimed method would have been obvious to try.  Several of the secondary references – such as Arvidson, DeSousa, and Allahyari – are cited for disclosing factors that are known in the industry for evaluating leads, such as value (Arvidson), location (DeSousa), and wealth factors (Allahyari).  Arni is cited for providing notifications.  The skilled artisan would have been motivated to include the factors and notifications for a full lead evaluation and notification of the results to users.  The combination of references does not provide an unexpected or unpredictable result.
The Appellant further contends that the prior art does not include property estimates and lien identifiers.  See Brief p. 10.  In response, the Examiner points to ¶[0035] of Allahyari, which teaches obtaining information regarding a lien and its value.  The broadest reasonable interpretation of ‘lien identifier’ includes “information regarding the vehicle’s lien holder and its estimated value;” because a lien must be identified to determine its value.  Moreover, identifying a lien holder implicitly and/or inherently also identifies the lien.  Allahyari also teaches estimating the value of damaged property, which meets the teaching of a “house property estimate.”  Contrary to the Appellant’s assertions, a motor vehicle, as disclosed in the Allahyari reference, is property.  See Allahyari ¶[0004]; a vehicle or property involved in an accident.  For purposes of the present claims, the type of property is non-functional.  Any type of property or asset can be evaluated for insurance lead evaluation.     
The claims are obvious over US 2006/0229999 A1 to Dodell et al. in view of US 2009/0076836 A1 to Arvidson et al., US 2005/0021374 A1 to Allahyari, US 2005/0091097 A1 to De Sousa, and US 2011/0082721 A1 to Arni et al.  The rejection of the dependent claims stands or falls with the rejection of the independent claims.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        


Conferees:
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624


/Jerry O’Connor   GJOC/Supervisory Patent Examiner,Group Art Unit 3624


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.